Citation Nr: 1447692	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-03 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a right ankle disability.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a left ankle disability.

3.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for Meniere's disease.

4.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for vertigo, to include as secondary to Meniere's disease.

5.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a kidney disability.

6.  Entitlement to service connection for a right ankle disability.

7.  Entitlement to service connection for a left ankle disability.

8.  Entitlement to service connection for Meniere's disease.

9.  Entitlement to service connection for vertigo, to include as secondary to Meniere's disease.

10.  Entitlement to service connection for earaches.

11.  Entitlement to service connection for a respiratory disorder.

12.  Entitlement to service connection for a kidney disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and M.B.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel





INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In June 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) at the Portland RO.  A transcript of the hearing has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a right ankle disability, a left ankle disability, Meniere's disease, vertigo, earaches, a kidney disability, and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed October 2004 rating decision, the RO denied the Veteran's claims of entitlement to service connection for vertigo secondary to Meniere's disease, a right ankle disability, a left ankle disability, Meniere's disease, and a kidney disability. 

2.  Presuming its credibility, the evidence received since the October 2004 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection for vertigo, a right ankle disability, a left ankle disability, Meniere's disease, and a kidney disability, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision denying service connection for vertigo is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  Since the October 2004 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for vertigo; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The October 2004 rating decision denying service connection for a right ankle disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

4.  Since the October 2004 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a right ankle disability; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

5.  The October 2004 rating decision denying service connection for a left ankle disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

6.  Since the October 2004 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a left ankle disability; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

7.  The October 2004 rating decision denying service connection for Meniere's disease is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

8.  Since the October 2004 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for Meniere's disease; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

9.  The October 2004 rating decision denying service connection for a kidney disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

10.  Since the October 2004 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a kidney disability; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a right ankle disability, a left ankle disability, Meniere's disease, vertigo, and a kidney disability.  Implicit in his claims is the contention that new and material evidence which is sufficient to reopen the previously-denied claims has been received.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claims for entitlement to service connection for a right ankle disability, a left ankle disability, Meniere's disease, vertigo, and a kidney disability.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claims on the merits require additional development, which is addressed in the remand below.   
Analysis 

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2014).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened.  Second, once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The RO denied service connection for vertigo as secondary to Meniere's disease, a right ankle disability, a left ankle disability, Meniere's disease, and a kidney disability in a June 2004 rating decision because the evidence did not show that these conditions occurred in or were caused by military service.  Subsequent to the June 2004 rating decision, medical evidence was associated with the claims folder, and the denial of these claims was confirmed and continued in an October 2004 rating decision.  The Veteran was notified of the October 2004 rating decision as well as his appellate rights via a letter from the RO dated October 2004.  He did not file a timely notice of disagreement to the right ankle, left ankle, and vertigo claims, and no new and material evidence was submitted within the one year appeal period.  The October 2004 rating decision therefore became final as to these claims.  Although he filed a timely notice of disagreement for the Meniere's disease and kidney disability claims, he did not complete his appeal with the filing of a timely substantive appeal (VA Form 9 or similar) following the issuance of a statement of the case in January 2006.  The October 2004 rating decision therefore became final as to these claims.  

At the time of the prior final rating decision in October 2004, the record included the Veteran's service treatment records which documented his complaints of a left ear ache in May 1975.  He was also treated for dizziness and pain in his right ear in November 1975.  In September 1976, he was treated for pain in his lower back, and an impression of hematuria (doubt cystitis) was revealed.  In November 1976, he was hospitalized for 8 days for flank pain, low grade fever, and cloudy brown urine.  An impression of rule out glomerulonephritis was recorded.  Upon examination, he had sensitivity in his kidney area.  He was diagnosed with benign (or essential) hematuria.  He was placed on a 3-T profile and blood in his urine was noted.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  Furthermore, in February 1975, he was treated for tenderness and swelling in his ankles.  He was placed on a T-3 profile and diagnosed with tendonitis in both ankles.  A June 1976 treatment record noted that he injured his ankles when parachuting from a plane.

The Veteran was also afforded multiple VA examinations prior to the October 2004 rating decision.  In December 2003, he was provided a VA examination for his Meniere's disease and vertigo.  The examiner documented the Veteran's complaints of in-service noise exposure as well as complaints of dizziness.  After examination of the Veteran, the VA examiner concluded that the Veteran's Meniere's disease is not related to military noise exposure.  Furthermore, W.C., M.D. a VA physician, opined in a January 2003 evaluation report that the Veteran's otologic complaints are consistent with labyrinthine dysfunction and that his major complaints occurred around 1990.  Further, military service did not contribute to the disability.  A VA examiner concluded in a December 2003 examination report that it was beyond the scope of the examiner to make a clear diagnosis of Meniere's disease, and there was no evidence of a urologic disorder.  A January 2004 VA examination report for the Veteran's right and left ankle disabilities revealed diagnoses of bilateral ankle stiffness and pain, more likely related to non-service tibiofibular trauma and malposition secondary to surgical grafting as a result of a postservice motorcycle accident.  The examiner also opined that it is at least as likely as not also a product of sprains claimed while on active duty.      

The Board also notes that private treatment record dated August 2001 to July 2003 documented treatment for the Veteran's Meniere's disease and vertigo.  

As the October 2004 rating decision is final, new and material evidence is therefore required to reopen the claims.  Specifically, in order to reopen, the evidence must show that the Veteran has a right ankle disability, left ankle disability, Meniere's disease, vertigo, and a kidney disability that are related to his military service.  

In reviewing the evidence added to the claims folder since the October 2004 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claims.  Specifically, at the June 2013 Board hearing, the Veteran testified as to the onset of his Meniere's disease and vertigo.  Notably, he reported that his parachuting during service caused the Meniere's disease and vertigo.  See the June 2013 Board hearing transcript, page 28.  With regard to the kidney disability, a private treatment record dated September 2011 from J.L., D.O. documents a diagnosis of renal lithiasis.  Finally, with respect to the Veteran's right and left ankle disabilities, a private medical opinion from J.P., M.D. dated June 2013 indicates that the in-service treatment for bilateral ankle injuries are contributing factors to the current ankle disabilities.     

The Veteran's testimony at the June 2013 Board hearing indicates evidence of an injury during military service that is related to his current Meniere's disease and vertigo that was not previously of record.  Further, the September 2011 diagnosis of renal lithiasis by Dr. J.L. was not previously of record, and indicates a diagnosed kidney disability that is related to the Veteran's military service.  Moreover, the June 2013 private medical opinion from Dr. J.P. indicates that the Veteran's current right and left ankle disabilities are related to his in-service ankle injuries.  As indicated above, the Veteran's previous claims were denied because there was no evidence of a relationship between his right ankle disability, left ankle disability, vertigo, Meniere's disease, and kidney disability and his military service.  The new evidence thus relates to an unestablished fact necessary to substantiate the claims.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156(a) (2014).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claims for service connection for a right ankle disability, a left ankle disability, vertigo, Meniere's disease, and a kidney disability are reopened.  

VA's statutory duty to assist the Veteran in the development of his claims attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claims may be rendered.  

In addition, the standard of review changes at this point.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).
Although the evidence discussed above is adequate for the limited purpose of reopening the claims, this does not necessarily make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section which follows.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right ankle disability is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a left ankle disability is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for vertigo is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for Meniere's disease is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a kidney disability is reopened; to this extent only, the appeal is granted.


REMAND

After having carefully considered the matter, and for the reasons expressed immediately below, this case must be remanded for further development.

The Veteran is currently in receipt of Social Security Administration (SSA) disability benefits for Meniere's disease.  See, e.g., a private treatment record from Dr. J.L. dated August 2008.  There is no indication in the record that any attempts have been made to obtain records in conjunction with the Veteran's claim for SSA disability benefits and, indeed, his SSA records are not currently in the claims file.  Therefore, on remand, any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

With regard to the Veteran's claims of entitlement to service connection for Meniere's disease, vertigo, and earaches, he contends that these disabilities are related to his military service, in particular exposure to chemicals from his duties as an aircraft power train repairman as well as from his parachuting duties.  As discussed above, the Veteran's service treatment records documented his complaints of a left ear ache in May 1975.  He was also treated for dizziness and pain in his right ear in November 1975.  

The Veteran was afforded a VA examination for the Meniere's disease, ear aches, and vertigo in July 2011.  After examination of the Veteran, the VA examiner reported that the Veteran probably has Meniere's disease but it is not related to his military service.  The examiner's rationale for his conclusion was based on his finding that the Meniere's disease came on much later than the military service.  Further, the Veteran's service treatment records showed that his hearing was slightly asymmetric when he entered service and the exact same findings when he left.  The examiner opined that it is more likely than not that the ear aches he occasionally complains of have no relationship to the Meniere's disease or any complaints about ear problems while he was on active duty.  The examiner also found no relationship between the Meniere's disease and exposure to chemical solvents.  Pertinently, however, the examiner offered no opinion as to whether the Veteran has Meniere's disease, vertigo, or ear aches that are related to his parachuting duties during service.  Moreover, the examiner did not address whether the Veteran's disabilities are related to his complaints of dizziness during service in November 1975.  In light of the foregoing, the Board finds that a clarifying opinion should be obtained as to whether the Veteran has Meniere's disease, vertigo, and ear aches that are related to his military service, to include his parachuting duties, treatment for dizziness and ear pain, and exposure to chemicals.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2014) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

With respect to the Veteran's right and left ankle disabilities, he contends that these disabilities are related to his military service, in particular injuries from parachuting.  Notably, in February 1975 during military service, he was treated for tenderness and swelling in his ankles.  He was placed on a T-3 profile and diagnosed with tendonitis in both ankles.  A June 1976 treatment record noted that he injured his ankles when parachuting from a plane.  

The Veteran was provided a VA examination for his right and left ankle disabilities in June 2011.  The examiner noted the Veteran's postservice medical history, which included treatment to his tibia and fibula, but not his ankles, from a motorcycle accident in 1986 as well as the in-service injury to his ankles.  After examination of the Veteran and consideration of his medical history, the examiner diagnosed the Veteran with bilateral ankle sprains and concluded that the current ankle disabilities are more likely than not a result of his 1986 motorcycle accident.  Pertinently, however, the examiner did not provide a rationale for his conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  As such, the Board finds that the VA examination report is inadequate for evaluation purposes.  

The Board also notes that Dr. J.P. opined in a June 2013 private treatment record that the Veteran's in-service ankle injuries are a contributing factor to his current ankle disabilities.  However, Dr. J.P. did not provide a rationale for her conclusion.  Therefore, while her opinion is sufficient for the purposes of reopening the Veteran's previously denied service connection claims, the opinion is inadequate to determine whether the Veteran's right and left ankle disabilities are at least as likely as not related to his military service.  The Board further notes that there is no other medical opinion with adequate rationale which offers a relationship between the Veteran's right and left ankle disabilities and his military service.  Accordingly, an opinion for such must be obtained on remand.

With regard to the Veteran's claims of service connection for a respiratory disorder, he contends that this disorder is related to his military service.  Notably, November and December 1976 service treatment records document a diagnosis of upper respiratory disorder with bronchitis.  The Veteran also noted a history of asthma on his October 1974 report of medical history in conjunction with his separation examination.  

The Veteran was afforded a VA examination for his respiratory disorder in June 2011.  At that time, he reported fatigue, shortness of breath, and coughing.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with a respiratory disorder.  

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In this case, although a respiratory disorder was not rendered during the June 2011 VA examination, the Board observes that the presence of a respiratory disorder has been noted during the appeals period, which the Board notes dates back to 2008.  Notably, a September 2012 private treatment record from Dr. J.L. documents a diagnosis of chronic bronchitis.  The Board also notes that an August 2006 private treatment record from D.L., M.D., documents diagnoses of allergic rhinitis and reactive airways disease.  There is no medical opinion of record which suggests a relationship between these previously diagnosed respiratory disorders and the Veteran's military service.  In light of the foregoing, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran's diagnosed respiratory disorders are related to his military service.  See Charles and McLendon, both supra; see also 38 C.F.R. § 3.159(c)(4), supra. 
   
Finally, with respect to the Veteran's kidney disability, he contends that this disability is related to his parachuting injury in service as well as exposure to chemicals.  The Board also notes that in September 1976, he was treated for hematuria and in November 1976, he was hospitalized for 8 days for flank pain, low grade fever, and cloudy brown urine.  An impression of rule out glomerulonephritis was recorded.  Upon examination, he had sensitivity in his kidney area.  He was diagnosed with benign (or essential) hematuria.  He was placed on a 3-T profile and blood in his urine was noted.  See Odiorne, supra.  

The Veteran was provided a VA examination for his kidney disability in June 2011.  At that time, he reported frequent urination and problems with ambulation.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with a kidney disability.  

As discussed above, in the absence of proof of present disability there can be no valid claim.  However, in this case, although a kidney disability was not rendered during the June 2011 VA examination, the Board observes that the presence of a kidney disability has been noted during the appeals period, which the Board notes dates back to 2008.  Notably, a September 2011 private treatment record from Dr. J.L. documents a diagnosis of renal lithiasis.  There is no medical opinion of record which suggests a relationship between this previously diagnosed kidney disability and the Veteran's military service.  In light of the foregoing, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran's previously diagnosed kidney disability is related to his military service.  

Accordingly, the case is REMANDED for the following action:

1. Request the SSA to provide copies of any records pertaining to the Veteran's application for SSA disability benefits, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.

If, after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his Meniere's disease, vertigo, and ear aches.  The claims file, and any pertinent records contained in the Virtual VA and VBMS eFolders, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the examination, the examiner is asked to render an opinion as to the following: 

a. Whether the Veteran has Meniere's disease that is at least as likely as not (i.e. probability of 50 percent or greater) related to his active military service, to include his credible report of parachute injury as well as exposure to chemicals and treatment for dizziness and ear pain in November 1975;

b. Whether the Veteran has vertigo that is at least as likely as not (i.e. probability of 50 percent or greater) related to his active military service, to include his credible report of parachute injury as well as exposure to chemicals and treatment for dizziness and ear pain in November 1975;

c. If the examiner determines that the Veteran's Meniere's disease is related to military service, is it at least as likely as not that the Veteran's 
vertigo is due to or caused by the Meniere's disease.

d. Is it at least as likely as not that the Veteran's 
vertigo is aggravated by his Meniere's disease.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's vertigo found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the Meniere's disease.  

e. Whether the Veteran has a disability manifested by ear aches that is separate from his Meniere's disease and vertigo, and whether this disability is at least as likely as not (i.e. probability of 50 percent or greater) related to his active military service, to include his credible report of parachute injury as well as exposure to chemicals and treatment for dizziness and ear pain in November 1975;

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his right and left ankle disabilities.  The claims file, and any pertinent records contained in the Virtual VA and VBMS eFolders, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the examination, the examiner is asked to render an opinion as to whether the Veteran's right and/or left ankle disabilities are at least as likely as not (probability of 50 percent or more) related to his military service, to include treatment from parachuting injuries documented in his service treatment records.  

The examiner should indicate in the report that 
the claims file was reviewed.  A rationale for 
all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his kidney disability.  The claims file, and any pertinent records contained in the Virtual VA and VBMS eFolders, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the examination, the examiner is asked to render an opinion as to whether the Veteran's previously diagnosed kidney disability, specifically renal lithiasis diagnosed by Dr. J.L. in September 2011, is at least as likely as not (probability of 50 percent or more) related to his military service, to include treatment from parachuting injuries, exposure to chemicals, and treatment in September 1976 for hematuria and November and December 1976 for flank pain, low grade fever, and cloudy brown urine.  

The examiner should indicate in the report that 
the claims file was reviewed.  A rationale for 
all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of his respiratory disorder.  The claims file, and any pertinent records contained in the Virtual VA and VBMS eFolders, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the examination, the examiner is asked to render an opinion as to whether the Veteran's previously diagnosed respiratory disorder, specifically chronic bronchitis diagnosed in September 2012 by Dr. J.L. and rhinitis and reactive airway disease diagnosed in August 2006 by Dr. D.L., is at least as likely as not (probability of 50 percent or more) related to his military service, to include treatment in November and December 1976 for an upper respiratory disorder with bronchitis.  

      The examiner should indicate in the report that 
the claims file was reviewed.  A rationale for 
all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated. If any benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


